DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 12, 13, 15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL “Highly Effective Cell Equalization in a Lithium-Ion Battery Management System” to Koseoglou (“Koseoglou”), published June 03, 2019. 

As to independent claim 1 and similarly recited method claim 12, a battery system (Abstract, Fig. 3), comprising: a battery module that includes a plurality of battery cells (Fig. 3 discloses plurality of n battery cells.); a monitoring unit configured to monitor a parameter of each of the battery cells (Page 290, ¶ 6: voltage and current of each n cells is measured. Fig. 2 discloses a measurement unit.); and a control unit configured to determine whether there is an abnormal battery cell in the battery module using the parameter (Fig. 3: microcontroller, Page 2094, ¶ 3-5: Health of each cell is determined based on measured voltages and currents. Health includes determining whether cells aging is very high or very low (e.g., abnormal).), to calculate a reference voltage for balancing the battery cells when it is determined that there is an abnormal battery cell in the battery module (Page 2094, column 2,  ¶ 1-2: In all cases, including where cell health/aging is very high or very low, the proper voltage is determined for performing equalization.), and to control cell balancing of the battery cells to an equalization target range (Page 2090, ¶ 2: the proper voltage is provided to achieve cell equalization within a desired equalization accuracy (Page 2091, ¶ 1).).
As to claim 2 and similarly recited claim 19, the battery system of claim 1, wherein the abnormal battery cell is at least one of a weak battery cell, a high-impedance battery cell, and an internal short circuit battery cell (Page 2092, ¶ 3, Page 2094, ¶ 3-5: Abnormality depends on the impedance and the capacity of the cell.).

As to claim 3 and similarly recited claim 20, the battery system of claim 1, wherein the equalization target range is one of a top-balancing range, a mid-balancing range, and a bottom-balancing range (Page 2094, ¶ 5).

As to claim 4 and similarly recited claim 13, wherein the control unit determines whether there is a state of charge shift battery cell in the battery module using a state of charge calculated at two time points (Pages 2093-2094, Section IV.B: Capacity fade is calculated using two time points.).

As to claim 6 and similarly recited claim 15, wherein the control unit calculates capacity of each of the battery cells using the parameter, and determines whether there is a weak battery cell in the battery module by comparing the capacities (Page 2093, ¶ 4, Page 2094, ¶ 5).

As to claim 18, further comprising compensating the reference voltage depending on a time at which the cell balancing is performed (Page 2094, column 2, ¶ 1-2: At the time cell balancing is performed, alteration of the voltage depends on a measurement at the current time and measurement at a previous time.). 

Allowable Subject Matter
Claims 5, 7, 8-11, 14, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Claims 5, 7, 8-11, 14, 16, and 17 would be allowable if amended in the manner above because the prior art of record does not teach or suggest battery system or method as recited in the independent claims having in combination the limitations recited dependent claims 5, 7, 8, 14, 16, or 17. 
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner SURESH MEMULA whose telephone number is (571)272-8046, and any inquiry for a formal Applicant initiated interview must be requested via a PTOL-413A form and faxed to the Examiner's personal fax phone number: (571) 273-8046. Furthermore, Applicant is invited to contact the Examiner via email (suresh.memula@uspto.gov) on the condition the communication is pursuant to and in accordance with MPEP §502.03 and §713.01. The Examiner can normally be reached Monday-Thursday: 9am-6pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jack Chiang, can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned (i.e., central fax phone number) is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH MEMULA/Primary Examiner, Art Unit 2851